Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bernard McFadden appeals the district court’s order denying as moot his motion for an extension of time in which to file objections to the magistrate judge’s report and recommendation. Because, at this court’s direction, McFadden v. Major, 439 Fed.Appx. 283 (4th Cir.2011), the district court will provide McFadden with a copy of the magistrate judge’s report and time to file objections, we conclude *261that the district court did not err in denying McFadden’s motion as moot. We therefore affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.